Citation Nr: 0926364	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for left eye lower lid ectropion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army 
from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to benefits under 38 U.S.C.A. § 1151.

The Veteran testified at a June 2009 personal hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  In September 1995, the Veteran was treated surgically at 
a VA hospital for left eye blepharochalasis; subsequent 
surgeries at VA facilities were required for various left 
eyelid conditions, including laxity and ectropion.

2.  There is no showing of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in treatment of the Veteran's left lower 
eyelid disability. 


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5107; 
38 C.F.R. §§ 3.102, 3.361. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, the duty to notify has been met through February 2006 
correspondence, sent prior to the initial adjudication of the 
Veteran's claim.  The Board notes that this letter corrected 
an earlier, January 2006 letter.  The corrected version 
informed the veteran of the elements of a claim under 
38 U.S.C.A. § 1151, described the evidence and information 
necessary to substantiate the claim, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  March 2006 correspondence informed the Veteran of VA 
policies and practices with regard to assignment of effective 
dates and disability evaluations; any error in the timing of 
this notice is rendered harmless in light of the denial of 
entitlement below.  In sum, the Board finds that the Veteran 
has been afforded all notice necessary to permit him a 
meaningful opportunity to participate in the adjudication of 
his claim.  

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA surgical records from September 1995 to December 
2002 have been associated with the claims file, as have VA 
outpatient treatment records from May 1997 to January 2006, 
and from January 2007 to April 2007.  The Veteran has 
submitted letters from two private doctors, Dr. MFJ and Dr. 
BMM, regarding his current disability; he has not supplied 
releases to allow VA to obtain complete private records on 
his behalf.  A VA eye examination was conducted in April 
2006, and the Veteran testified at a hearing held at the RO 
in June 2009.  The Board notes that all available service 
treatment records are also associated with the file, though 
the Veteran has made no allegation that his eye disabilities 
arise from any in-service disease or injury.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Although not related to any disease or injury in service, 
compensation is payable for a disability "as if" service 
connected when the Veteran has some additional disability 
resulting from VA hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or participation in a compensated work therapy program, and 
the additional disability is caused by some carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  Benefits may also be 
awarded where the additional disability was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In the present case, the Veteran alleges that as a result of 
a series of surgeries to his left eye, he developed a 
drooping and ectropion (outward turning) of the left lower 
eyelid.  It is undisputed that the Veteran underwent a number 
of VA surgeries to his eye from September 1995 to December 
2002, satisfying the requirement for VA treatment.  

It is similarly undisputed that these surgeries, initially 
for bilateral blepharochalasis, caused additional 
disabilities of the left eye.  This progressed from laxity of 
the lower lid, to excessive tearing, to left lower lid 
ectropion.  A VA surgeon stated in May 1998 that the current 
problems were related to the original VA surgery, and the 
recent April 2006 VA examiner also related the current 
problems to the VA treatment.  The Veteran currently 
complains of bilateral ectropion, tearing, and occasional 
dryness of the eyes, worse on the left.

The sole question, therefore, is whether there is some fault 
on the part of VA in the performance of these surgeries.  
Here, the Board finds no evidence of any carelessness, 
negligence, lack of skill, error in judgment, or other 
instance of fault.  Surgical records from 1995 to 2002 
indicate that each individual surgery went as planned and was 
successfully performed.  While revision of the procedures was 
required over the years, no doctor indicated anything unusual 
or troublesome in this.

A medical opinion was sought in April 2006.  A VA examiner 
saw the Veteran and conducted a full examination.  She was 
able to review the claims file, including complete VA 
treatment records, in connection with the examination.  The 
examiner reiterated the statements of prior VA surgeons in 
finding that ectropion were a known and expected complication 
of blepharoplasties.  She found no instance of any deficient 
care reflected in the treatment records.

The Veteran has submitted a July 2006 letter from Dr. MFJ, 
and an August 2006 letter from Dr. BMM.  Those doctors noted 
the Veteran's long history of surgical treatment, and opined 
that further surgery was possible to correct current 
complaints of irritation, vision obstruction, and tearing.  
They did not indicate any deficiencies in the prior VA 
treatment.  They merely noted that prior surgeries had been 
unsuccessful.  Dr. MFJ did comment that the Veteran was 
seeking disability from VA, but she offered no opinion on 
that claim.

In the absence of any showing of negligence on the part of VA 
doctors in performing surgeries from 1995 to 2002, the claim 
for benefits under 38 U.S.C.A. § 1151 must be denied.  While 
it is unfortunate that VA treatment has failed to completely 
correct the Veteran's eye problems and has led to some 
additional complaints, the subsequent problems were an 
identified risk of the surgery.  No doctor, either VA or 
private, has opined that any surgical treatment was 
substandard or has resulted in unexpected complications.  The 
Board regrets that the Veteran is not satisfied with the 
results of his surgeries, but the benefits may not be awarded 
merely for dissatisfaction.  In this case, the disability was 
not caused by error or substandard procedure, and the 
disability was a reasonably foreseeable outcome of the 
procedure.  Benefits under 38 U.S.C.A. § 1151 are not payable 
under these circumstances.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for left eye 
lid ectropion is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


